Citation Nr: 1001845	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and January 2009 rating decisions 
of the Waco, Texas Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans' Law Judge in October 2009.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a right ankle 
disability.

2.  The competent and probative medical evidence of record 
reflects that the Veteran's hearing loss of the left ear did 
not originate in service, was not aggravated by active 
service and is not related to any incident during active 
service.  

3.  The competent and probative medical evidence of record 
reflects that the Veteran's tinnitus did not originate in 
service, was not aggravated by active service and is not 
related to any incident during active service.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for the establishment of service connection 
for hearing loss of the left ear are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

Prior to the initial adjudication of the Veteran's claims for 
service connection in the January 2006 and January 2009 
rating decisions, he was provided notice of the VCAA in June 
2005 and May 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  The Veteran received additional notice in 
May 2008, pertaining to the downstream disability rating and 
effective date elements of his claims, and was furnished a 
Statement of the Case in April 2009 with subsequent re-
adjudication in an August 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  The Veteran was 
afforded appropriate VA examination, and he was afforded a 
hearing before the Board.  There is no indication that there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Right Ankle Disorder

The Veteran contends that his current right ankle disability 
is related to his active service.  During an October 2009 
hearing the Veteran testified that he injured his right ankle 
in active service by twisting it, at which time he was put on 
light duty and returned to working as an artillery crewman 
during the rest of his active service.  He also reported that 
he twisted his right ankle after service, although the injury 
was not serious.  The Veteran testified that he received no 
current treatment for the ankle and a physician had not 
provided any diagnosis of a right ankle disability.  He 
reported that he was currently not in any pain.

Service treatment reports reflect that the Veteran sustained 
an injury to the right ankle in June 1991, as he twisted the 
right ankle while walking, and was advised to not run for a 
period of time.  No further treatment for the right ankle was 
noted during active service.  The Veteran chose not to have a 
separation examination performed.  

In a September 2003 private medical report, the Veteran 
complained of right ankle pain which had begun 4 days earlier 
which was precipitated by a fall.  The private physician 
found that the past medical history was significant for past 
injury to the painful ankle.  A diagnosis of right ankle pain 
was provided.

With respect to the Veteran's claim for service connection 
for a right ankle disability, the Board finds that there is 
no current medical diagnosis of this disability.  While the 
Veteran was diagnosed with right ankle pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  Therefore, the claim for 
service connection for a right ankle disability is denied, as 
the record is absent of any evidence of a medical diagnosis 
of a current right ankle disorder.

Hearing Loss of the Left Ear and Tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran contends that both his current hearing loss of 
the left ear and tinnitus are related to his active service 
due to acoustic trauma from excessive noise exposure.  In an 
October 2009 Travel Board hearing, the Veteran testified that 
his military occupational specialty (MOS) was that of a 
cannon crewmember and he was around live fire "quite a 
bit."  Following his active service, he reported that he did 
a lot of warehouse work, mainly working in an automotive 
capacity.  The Veteran testified that he was exposed to more 
excessive noise during his time in the military and that 
while he was provided hearing protection in the military, he 
felt it was not sufficient.  He reportedly began to 
experience hearing loss when he came back home from service.  
The Veteran also testified that while he could not pinpoint 
the exact time around when tinnitus began, it had recently 
gotten a lot worse.

The Veteran's DD form 214 reflects that his primary specialty 
during his military service was that of a 13B10 Cannon 
Crewmember.

Service treatment reports are absent of any findings of 
acoustic trauma, hearing loss or tinnitus during the 
Veteran's active service.  In the November 1990 entrance 
examination, audiometric testing revealed the hearing 
threshold levels in decibels in the left ear were 10, 5, 10, 
25 and 25 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  As these findings reflect speech reception 
thresholds of 25 decibels at 3000 and 4000 Hertz in the left 
ear, they indicate some degree of hearing loss in the left 
ear at 3000 Hertz and 4000 Hertz at this time.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  As noted above, the Veteran 
chose not to have a separation examination performed.  

In July 1992, the Veteran underwent audiological testing 
pursuant to his employment at the time.  Audiometric testing 
revealed the hearing threshold levels in decibels in the left 
ear were 10, 5, 20, 30 and 20 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  A diagnosis was not provided at 
this time.  These findings reflect a speech reception 
threshold of 30 decibels at 3000 Hertz in the left ear, 
thereby indicating some degree of hearing loss in the left 
ear at 3000 Hertz.  See Id.  

Private and VA medical records from February 2001 to January 
2009 reflect that the Veteran was treated for and diagnosed 
with bilateral sensorineural hearing loss, bilateral 
conductive hearing loss, and tinnitus.  

In a February 2001 private medical record, the Veteran 
reported that when he was 21 years old, he was unable to get 
into the military because of a perforation in his eardrum 
which healed spontaneously.  He also reported a history of 
gradual hearing loss which had become more noted in the last 
few years.  The Veteran reported that he had worked around 
loud noises for a number of years and that he had 
intermittent non-localizing tinnitus.  The private physician 
at this time noted that an audiogram showed bilateral 
sensorineural hearing loss which was worse in the right ear 
and worse in both ears at high frequencies.  The Veteran was 
diagnosed with bilateral sensorineural hearing loss.  In 
January 2002, a private physician noted that the results of 
audiological testing revealed conductive hearing loss 
bilaterally with the right being much worse than the left. 

In a June 2007 VA examination, the examiner initially noted 
that upon review of the claims file, audiometric testing upon 
entry into active service reflected normal hearing in the 
left ear with the exception of a mild hearing loss at 6000 
Hertz.  The Veteran reported that his current hearing loss 
was the result of military noise exposure from artillery, 
aircraft, tanks, engines and gunfire.  He also reported some 
occupational noise exposure following active service from 
working in a warehouse and express lube center.  At this 
time, the Veteran complained of a rare, moderate humming in 
the right ear since 2000.  Hearing loss and tinnitus were not 
addressed in the diagnosis at this time.

VA examinations were provided in July 2007 and November 2007 
by the same examiner.  In both examinations the examiner 
noted, based upon a review of the claims file, that the 
medical military records indicated essentially normal hearing 
in both ears at the induction physical and that a pre-
employment audiogram in July 1992 reflected mild hearing loss 
at 6000 Hertz in the left ear.  The examiner also noted that 
private audiometric testing in January 2002 revealed mild, 
predominantly sensorineural hearing loss in the left ear and 
that the June 2007 VA hearing examination results were not 
reliable due to ear drainage.  In both the July 2007 and 
November 2007 VA examinations, the Veteran reported his 
current hearing difficulties were first noted in 1991 and 
that he had episodes of brief beeping sounds in both ears.  
He also reported a significant one year history of military 
noise exposure with the benefit of hearing protection while 
serving as a cannon crewmember with exposure to artillery, 
tanks, engines and gunfire.  He denied any loud hobbies or 
any recurrent tinnitus.  In both VA examinations, the Veteran 
was diagnosed with moderately severe to profound mixed 
hearing loss of the left ear for frequencies from 500 Hertz 
to 4000 Hertz.  The examiner noted that mild essentially 
sensorineural hearing loss was found in 2002, 10 years after 
military service.  An opinion was provided with respect to 
the etiology of the right ear hearing loss only.

A March 2008 VA outpatient treatment report reflects that the 
Veteran reported a history of military noise exposure without 
hearing protection.  He also reported that, while he had a 
history of civilian noise exposure, he denied this exposure 
was without hearing protection.

In a November 2008 VA examination, the examiner noted that 
the Veteran had hearing loss in the very high frequencies, 
6000 Hertz, at 35 decibels on the left, when he entered the 
military in 1990.  The Veteran reported that as soon as he 
got out of service, he applied for a job and had a hearing 
test which apparently was abnormal.  He was diagnosed with 
conduction hearing loss on the left and bilateral tinnitus.  
In a December 2008 addendum, the examiner opined that it 
would be a guess on his part as to the exact cause of 
tinnitus and he had no idea if noise while in the military 
played a part.  The examiner explained that tinnitus occurred 
with most all hearing loss.  Finally, the examiner concluded 
that cholesteatoma was a definite cause of hearing loss and 
tinnitus secondary. 

After a review of the record, the Board concludes that 
entitlement to service connection for hearing loss of the 
left ear and tinnitus is not warranted, as hearing loss in 
the left ear and tinnitus were not shown in service or for 
many years thereafter.  Service treatment reports do not 
reflect any findings related to acoustic trauma, hearing loss 
or tinnitus.  In this regard, the Board notes that, while 
findings from audiometric testing in the November 1990 
entrance examination indicated some degree of hearing loss in 
the left ear at 3000 Hertz and 4000 Hertz, these findings 
were characterized by VA examiners as being essentially 
normal hearing and no subsequent service treatment records 
reflect any findings of hearing loss, tinnitus or acoustic 
trauma.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, 
while findings from the July 1992 private medical record 
indicate some degree of hearing loss in the left ear, this is 
not considered a hearing loss disability for VA compensation 
purposes and neither hearing loss nor tinnitus were found 
during this testing.  38 C.F.R. § 3.385.  In fact, the Board 
notes that the objective and probative medical evidence of 
record demonstrates that the Veteran was first treated for 
and diagnosed with hearing loss, characterized as bilateral 
conductive hearing loss in February 2001 and tinnitus was not 
complained of, treated for or diagnosed until after this 
time.

Furthermore, the Board notes that there is no medical 
evidence of a nexus, demonstrated by either a continuity of 
symptomatology or a medial opinion, which relates the 
Veteran's current hearing loss of the left ear and tinnitus 
to his active service.  The Board notes that a medical 
opinion was provided only relating the Veteran's right ear to 
service.  In fact, in the December 2008 addendum, the 
examiner concluded that he had no idea if noise while in the 
military played a part and that cholesteatoma was a definite 
cause of hearing loss and tinnitus secondary.  As such, the 
preponderance of the evidence is against a finding that the 
Veteran's current hearing loss of the left ear and tinnitus 
are related to his active military service.  Therefore, the s 
claims for service connection for hearing loss of the left 
ear and tinnitus are denied.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board acknowledges the Veteran's statements that his current 
hearing loss and tinnitus are related to his military 
service.  However, these contentions regarding a relationship 
between his claimed disabilities and exposure to noise in 
service are statements of causation.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for hearing loss of the left ear is 
denied.

Service connection for tinnitus is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


